Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on February 24, 2022.
3.	Claims 1-5 and 7-14 are pending in this application.
4.	Claims 1-5 and 7 have been amended. Claim 6 has been canceled. New claims 9-14 are presented for examination.
Response to Arguments
5.	Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
7.	Applicant contends that “Lim fails to disclose that when the subblock-based temporal candidate is used for the inter prediction, the motion vector of the current block is derived in units of subblocks by deriving a motion vector of each subblock in the current block using a motion vector of a subblock in a collocated block corresponding to the each subblock in the current block.”
	Examiner respectfully disagrees. Lim discloses a method for inter-prediction in image processing comprising the steps of: deriving movement information of a control point for specifying a reference block of a current block; dividing the current block into sub-blocks; deriving movement information of the sub-blocks using the movement information of the control point; and generating a prediction block for each sub-block using the movement information of the sub-blocks. Further on, Lim discloses a temporal candidate configuration where right bottom block T0 of a collocated block of is available, the corresponding block is configured as a temporal merge candidate. The collocated block means a block present in a location corresponding to a current processing block in a selected reference picture. In contrast, if not, a block T1 located at the center of the collocated block is configured as a temporal merge candidate. In Figures 20-21, motion information of control point of current block is derived at the sub-block level to generate prediction block in sub-block using motion information of the sub-block [See Lim: at least Figures 13, 14, 15 and 20-21, abstract, par. 9-22, 171-174, 199, 219-233]. 
	Thus, Lim discloses methods for deriving motion vectors of a subblock using temporal and spatial candidates. 
	Accordingly, the Office stands the position that the cited prior art meet with the contended limitations.
8.	Applicant contends that “Liu fails to disclose that the constructed candidate determined based on a combination of motion vectors of neighboring blocks adjacent to the current block is used in affine merge mode”.
	Examiner respectfully disagrees. Lim discloses the use of spatial motion candidates. For example, two spatial motion candidates of the five available candidates in FIG. 7 are selected. The first spatial motion candidate is selected from a {A0, A1} set located on the left side, and the second spatial motion candidate is selected from a {B0, B1, B2} set located at the top. In this case, if the reference index of a neighbor candidate block is not the same as a current prediction block, a motion vector is scaled. Further, In the merge mode, a set of available candidates includes spatially neighboring candidates, temporal candidates and generated candidates. [See Lim: at least Figures 13, 14, 15 and 20-21, abstract, par. 165-166, 178, 199, 219-233, 335, 360]. 
Accordingly, the Office stands the position that the cited prior art meet with the contended limitations.
	All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-3, 5, 7-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(WO 2017/118411 A1)(hereinafter Liu) in view of LIM et al.(US 2019/0124332 A1)(hereinafter Lim).
	Regarding claims 1 and 13, Liu discloses a method of decoding an image and a method of encoding an image [See par. 39 regarding method for inter prediction for video coding performed by a video encoder or video decoder] , comprising: 
generating a candidate list including merge candidates for motion information prediction of a current block [See Fig. 6 and par. 2 regarding generating an Inter candidate list including one or more affine motion vector predictor (MVP) candidates associated with one or more blocks coded using the affine Inter mode. Also in Fig. 6 shows deriving affine Merge candidate list], wherein the merge candidates comprises at least one of a plurality of affine candidates or a subblock-based temporal[See Fig. 6 and  par. 2, 4, 43-45 regarding where one or more decoder-side derived MVs are derived for at least  one of control points associated with an affine motion model for the current block using template matching or bilateral matching or using a function of motion vectors associated with neighboring blocks… A MVP candidate list including an affine candidate is generated, where the affine MVP candidate includes one or more decoder-side MVs. In the third method, the decoder-side derived MVs correspond to the MVs associated with three control points or two control points for the current block… When the template matching is used to derive said one or more decoder-side MVs associated with the control points associated with an affine motion model for the current block, the control points are within respective n x n corner sub-blocks and each decoder-side derived MV is derived using a template corresponding to respective n x n neighboring blocks of each n x n corner sub-block according to one embodiment, where n is a positive integer…], and 
performing inter prediction for the current block using the motion vector [See par. 4, 18, 21, 33, 39 and 63-65 regarding affine motion estimation or compensation is used for coding video data in a Merge mode or an Inter prediction mode where motion vectors are used].
Liu does not explicitly disclose deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list and a candidate index, the candidate index specifying one of the merge candidates in the candidate list / deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list; wherein a candidate index specifying one of the merge candidates in the candidate list is encoded into a bitstream.
However, Lim teaches deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list and a candidate index, the candidate index specifying one of the merge candidates in the candidate list / deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list; wherein a candidate index specifying one of the merge candidates in the candidate list is encoded into a bitstream [See at least Figures 13, 14 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding a method of processing an image based on inter-prediction may include deriving motion information of a control point for specifying a reference block of a current block, splitting the current block into sub-blocks, deriving motion information of the sub-block using the motion information of the control point, and generating a prediction block in units of sub-block using the motion information of the sub-block. The encoder configures a merge candidate list using the above method, and signals candidate block information, selected in a merge candidate list by performing motion estimation, to the decoder as a merge index (e.g., merge_idx[x0][y0]′). The decoder configures a merge candidate list like the encoder, and derives motion information about a current prediction block from motion information of a candidate block corresponding to a merge index from the encoder in the merge candidate list… A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Liu with Lim teachings by including “deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list and a candidate index, the candidate index specifying one of the merge candidates in the candidate list / deriving, in units of subblocks of the current block, a motion vector of the current block based on the candidate list; wherein a candidate index specifying one of the merge candidates in the candidate list is encoded into a bitstream”  because this combination has the benefit of deriving motion information of the control point and correcting motion information of the neighboring block or the reference block based on a difference between the coordinate of a control point of the current block to improve coding efficiency [See Lim: at least par. 4-26].
Lim also teaches performing inter prediction for the current block using the motion vector [See Lim: at least Figures 13, 14 and 20, abstract, par. 171-174, 199, 219-233 regarding the decoder generates a prediction block for a current processing block based on the derived motion information (i.e., motion compensation).],
 wherein, in response to a case where a merge candidate specified by the candidate index is one of the plurality of the affine candidates, the deriving the motion vector comprises: deriving a control point vector of the current block based on the specified merge candidate; and deriving the motion vector based on the control point vector of the current block / wherein, in response to a case where the motion vector of the current block is derived based on one of the plurality of the affine candidates, deriving the motion vector comprising: deriving a control point vector of the current block based on the one of the plurality of the affine candidates; and deriving the motion vector based on the control point vector of the current block[See Lim: at least Figures 13, 14, 15 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding the encoder configures a merge candidate list using the above method, and signals candidate block information, selected in a merge candidate list by performing motion estimation, to the decoder as a merge index (e.g., merge_idx[x0][y0]′). The decoder configures a merge candidate list like the encoder, and derives motion information about a current prediction block from motion information of a candidate block corresponding to a merge index from the encoder in the merge candidate list. Furthermore, the decoder generates a prediction block for a current processing block based on the derived motion information (i.e., motion compensation).  A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV).],
wherein, in response to a case where the specified merge candidate is the subblock-based temporal candidate, a motion vector of each subblock in the current block is derived using a motion vector of a subblock in a collocated block corresponding to the each subblock in the current block / wherein, in response to a case where the motion vector of the current block is derived based on the subblock-based temporal candidate, a motion vector of each subblock in the current block is derived using a motion vector of a subblock in a collocated block corresponding to the each subblock in the current block[See Lim: at least Figures 13, 14, 15 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding In a temporal candidate configuration, if the right bottom block T0 of a collocated block of a reference picture is available, the corresponding block is configured as a temporal merge candidate. The collocated block means a block present in a location corresponding to a current processing block in a selected reference picture. In contrast, if not, a block T1 located at the center of the collocated block is configured as a temporal merge candidate…].  
Regarding claim 2,  Liu and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Liu teaches wherein the affine candidate includes at least one of a spatial candidate or a constructed candidate, and wherein the spatial candidate is derived from a block encoded with an affine model among spatial neighboring blocks of the current block[See Liu: Fig. 6 and  par. 2, 4, 43-45, 96 regarding motion vector predictors correspond to motion vectors associated with spatial and temporal neighbors of the current block... One or more decoder-side derived MVs are derived for at least one of control points associated with an affine motion model for the current block using template matching or bilateral matching or using a function of motion vectors associated with neighboring blocks… A MVP candidate list including an affine candidate is generated, where the affine MVP candidate includes one or more decoder-side MVs. In the third method, the decoder-side derived MVs correspond to the MVs associated with three control points or two control points for the current block… When the template matching is used to derive said one or more decoder-side MVs associated with the control points associated with an affine motion model for the current block, the control points are within respective n x n corner sub-blocks and each decoder-side derived MV is derived using a template corresponding to respective n x n neighboring blocks of each n x n corner sub-block according to one embodiment, where n is a positive integer…].  
 Regarding claim 3,  Liu and Lim teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Lim teaches wherein the control point vector of the current block includes at least one of a first control point vector corresponding to an a top left sample of the current block, a second control point vector corresponding to a top right sample of the current block, or a third control point vector corresponding to a bottom left sample of the current block [See Lim: at least Figures 13, 14, 15 and 20-21, abstract, par. 9-22, 171-174, 199, 219-233, 352-357 regarding A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV)… The control point motion information derivation unit 2101 derives motion information of a control point (or a control pixel/sample) of a current block…]  
 	Regarding claim 5,  Liu and Lim teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Lim teaches wherein the constructed candidate is determined based on a combination of motion vectors of neighboring blocks adjacent to the current block [See Lim: at least Figures 13, 14, 15 and 20-21, abstract, par. 178, 199, 219-233, 335, 360 regarding two spatial motion candidates of the five available candidates in FIG. 7 are selected. The first spatial motion candidate is selected from a {A0, A1} set located on the left side, and the second spatial motion candidate is selected from a {B0, B1, B2} set located at the top. In this case, if the reference index of a neighbor candidate block is not the same as a current prediction block, a motion vector is scaled…].
Regarding claim 7,  Liu and Lim teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Lim teaches 
wherein, in response to the case where the specified merge candidate is the one of the plurality of the affine candidates, the motion vector of the current block is derived using at least one of the first control point vector, the second control point vector, the position of the subblock, or the size of the current block[See Lim: at least Figures 13, 14, 15 and 20-21, abstract, par. 9-22, 171-174, 199, 219-235, 244-251, 328-331, 352-357 regarding A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV)… The control point motion information derivation unit 2101 derives motion information of a control point (or a control pixel/sample) of a current block…Referring to FIG. 20, the decoder derives motion information of a control point (or a control pixel/sample) of a current block (S2001). In this case, as described above, the control point means a reference point used to specify a reference block among reference points (or reference pixels/samples) located at the edges of the current block or neighboring the current block, and may include two to four reference points...].  

Regarding claim 8,  Liu and Lim teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Liu teaches wherein generating the candidate list is selectively performed by considering at least one of a prediction mode of a neighboring block of the current block or a size of the current block[See Liu: par. 4, 64-65 and 117 regarding for affine motion compensation based on the existing HEVC extensions, the affine motion compensation is only applied to 2N x 2N block size. For the Merge mode, if merge_flag is true (i.e., Merge mode used)  and when there is at least one spatial neighboring block coded using the affine Inter mode, a flag is used to signal whether the current block is coded in affine Merge mode. If the current block is coded in the affine Merge mode, the motion information of the first affine coded neighbor is used as the motion of the current block…].
Regarding claim 9,  Liu and Lim teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Liu and Lim teach 
wherein the collocated block belongs to a picture different from the current block, and wherein the collocated block is representative of a block at a position shifted by a temporal vector from a position of the current block [See Liu: Figs. 7-8 and par. 82 regarding in Fig. 8, where picture 810 corresponds to the current picture and picture 820 corresponds to the reference picture. Block 812 corresponds to the current block in the current picture 810 and the block 822 corresponds to the collocated block corresponding to the current block in the reference picture 820. The dash-lined block 824 indicates the search window in the reference picture. Blocks 826 and 828 represent two affine coded blocks in the search window. Accordingly, these two blocks can be inserted into the Merge candidate list according to this embodiment..  See Lim: at least Figures 13, 14, 15 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding In a temporal candidate configuration, if the right bottom block T0 of a collocated block of a reference picture is available, the corresponding block is configured as a temporal merge candidate. The collocated block means a block present in a location corresponding to a current processing block in a selected reference picture. In contrast, if not, a block T1 located at the center of the collocated block is configured as a temporal merge candidate…].
Regarding claim 11, Liu and Lim teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Liu and Lim teach  wherein the candidate list is generated by adding the merge candidates in an order of the subblock-based temporal candidate, the spatial candidate, and the constructed candidate [See Liu: Fig. 6 and  par. 2, 4, 43-45 regarding where one or more decoder-side derived MVs are derived for at least  one of control points associated with an affine motion model for the current block using template matching or bilateral matching or using a function of motion vectors associated with neighboring blocks… A MVP candidate list including an affine candidate is generated, where the affine MVP candidate includes one or more decoder-side MVs. In the third method, the decoder-side derived MVs correspond to the MVs associated with three control points or two control points for the current block… When the template matching is used to derive said one or more decoder-side MVs associated with the control points associated with an affine motion model for the current block, the control points are within respective n x n corner sub-blocks and each decoder-side derived MV is derived using a template corresponding to respective n x n neighboring blocks of each n x n corner sub-block according to one embodiment, where n is a positive integer… See Lim: at least Figures 13, 14 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding a method of processing an image based on inter-prediction may include deriving motion information of a control point for specifying a reference block of a current block, splitting the current block into sub-blocks, deriving motion information of the sub-block using the motion information of the control point, and generating a prediction block in units of sub-block using the motion information of the sub-block. The encoder configures a merge candidate list using the above method, and signals candidate block information, selected in a merge candidate list by performing motion estimation, to the decoder as a merge index (e.g., merge_idx[x0][y0]′). The decoder configures a merge candidate list like the encoder, and derives motion information about a current prediction block from motion information of a candidate block corresponding to a merge index from the encoder in the merge candidate list….].  
	Regarding claim 14, Liu discloses a non-transitory computer-readable medium for storing data associated with an image signal [See par. 127 regarding computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA) . These processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code that defines the particular methods embodied by the invention.], comprising: 
a data stream stored in the non-transitory computer-readable medium See par. 127 regarding computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA) . These processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code that defines the particular methods embodied by the invention.], 
the data stream comprising merge candidates in a candidate list for motion information prediction of a current block [See Fig. 6 and par. 2 regarding generating an Inter candidate list including one or more affine motion vector predictor (MVP) candidates associated with one or more blocks coded using the affine Inter mode. Also in Fig. 6 shows deriving affine Merge candidate list], 
wherein the merge candidates include at least one of a plurality of affine candidates or a subblock-based temporal candidate [See Fig. 6 and  par. 2, 4, 43-45 regarding where one or more decoder-side derived MVs are derived for at least  one of control points associated with an affine motion model for the current block using template matching or bilateral matching or using a function of motion vectors associated with neighboring blocks… A MVP candidate list including an affine candidate is generated, where the affine MVP candidate includes one or more decoder-side MVs. In the third method, the decoder-side derived MVs correspond to the MVs associated with three control points or two control points for the current block… When the template matching is used to derive said one or more decoder-side MVs associated with the control points associated with an affine motion model for the current block, the control points are within respective n x n corner sub-blocks and each decoder-side derived MV is derived using a template corresponding to respective n x n neighboring blocks of each n x n corner sub-block according to one embodiment, where n is a positive integer…], wherein inter prediction for the current block is performed using the motion vector [See par. 4, 18, 21, 33, 39 and 63-65 regarding affine motion estimation or compensation is used for coding video data in a Merge mode or an Inter prediction mode where motion vectors are used].
Liu does not explicitly disclose a candidate index specifying one of merge candidates in a candidate list for motion information prediction of a current block, wherein a motion vector of the current block is derived, in units of subblocks of the current block, based on the candidate list and the candidate index.
However, Lim teaches a candidate index specifying one of merge candidates in a candidate list for motion information prediction of a current block, wherein a motion vector of the current block is derived, in units of subblocks of the current block, based on the candidate list and the candidate index [See at least Figures 13, 14 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding a method of processing an image based on inter-prediction may include deriving motion information of a control point for specifying a reference block of a current block, splitting the current block into sub-blocks, deriving motion information of the sub-block using the motion information of the control point, and generating a prediction block in units of sub-block using the motion information of the sub-block. The encoder configures a merge candidate list using the above method, and signals candidate block information, selected in a merge candidate list by performing motion estimation, to the decoder as a merge index (e.g., merge_idx[x0][y0]′). The decoder configures a merge candidate list like the encoder, and derives motion information about a current prediction block from motion information of a candidate block corresponding to a merge index from the encoder in the merge candidate list… A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Liu with Lim teachings by including “a candidate index specifying one of merge candidates in a candidate list for motion information prediction of a current block, wherein a motion vector of the current block is derived, in units of subblocks of the current block, based on the candidate list and the candidate index”  because this combination has the benefit of deriving motion information of the control point and correcting motion information of the neighboring block or the reference block based on a difference between the coordinate of a control point of the current block to improve coding efficiency [See Lim: at least par. 4-26].
Lim also teaches wherein inter prediction for the current block is performed using the motion vector[See Lim: at least Figures 13, 14 and 20, abstract, par. 171-174, 199, 219-233 regarding the decoder generates a prediction block for a current processing block based on the derived motion information (i.e., motion compensation).], wherein, in response to a case where a merge candidate specified by the candidate index is one of the plurality of the affine candidates, the motion vector of the current block is derived based on a control point vector of the current block, and the control point vector of the current block is derived based on the specified merge candidate[See Lim: at least Figures 13, 14, 15 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding the encoder configures a merge candidate list using the above method, and signals candidate block information, selected in a merge candidate list by performing motion estimation, to the decoder as a merge index (e.g., merge_idx[x0][y0]′). The decoder configures a merge candidate list like the encoder, and derives motion information about a current prediction block from motion information of a candidate block corresponding to a merge index from the encoder in the merge candidate list. Furthermore, the decoder generates a prediction block for a current processing block based on the derived motion information (i.e., motion compensation).  A reference point (or reference pixel/sample) used to specify such a reference block may be called a control point (CP) (or a control pixel/sample). A motion vector at such a reference point may be called a control point vector (CPV).], 
wherein, in response to a case where the specified merge candidate is the subblock-based temporal candidate, a motion vector of each subblock in the current block is derived using a motion vector of a subblock in a collocated block corresponding to the each subblock in the current block[See Lim: at least Figures 13, 14, 15 and 20, abstract, par. 9-22, 171-174, 199, 219-233 regarding In a temporal candidate configuration, if the right bottom block T0 of a collocated block of a reference picture is available, the corresponding block is configured as a temporal merge candidate. The collocated block means a block present in a location corresponding to a current processing block in a selected reference picture. In contrast, if not, a block T1 located at the center of the collocated block is configured as a temporal merge candidate…].  

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(WO 2017/118411 A1)(hereinafter Liu) in view of LIM et al.(US 2019/0124332 A1)(hereinafter Lim) in further view of LIM et al.(US 2019/0200040 A1)(hereinafter Lim2).
Regarding claim 10, Liu and Lim teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. 
Liu and Lim do not explicitly disclose  wherein the temporal vector is determined based on only a left neighboring block among spatial neighboring blocks adjacent to the current block.  
However, Lim2 teaches wherein the temporal vector is determined based on only a left neighboring block among spatial neighboring blocks adjacent to the current block[See Lim2: Fig. 17 and par. 274 regarding In FIG. 17, the temporal merge candidate of the current block can be derived from the block adjacent to the bottom left corner of the collocated block or from the block including the center point of the collocated block. However, the positions of the blocks for deriving the temporal merge candidate of the current block are not limited to the example shown in FIG. 17. For example, the temporal merge candidate of the current block may be derived from a block adjacent to the top/bottom boundary, the left/right boundary or a corner of the collocated block, and may be derived from a block including a particular position in the collocated block (i.e., a block adjacent to the corner boundary of the collocated block).(Thus, in one case, a temporal vector can be determined on a left neighboring block)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Liu and Lim with Lim2 teachings by including “wherein the temporal vector is determined based on only a left neighboring block among spatial neighboring blocks adjacent to the current block” because this combination has the benefit of determining temporal vectors  to enhance coding efficiency [See Lim2: at least par. 8-32].

Allowable Subject Matter
13.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482